Citation Nr: 0527642	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-27 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1948 to 
December 1949 and then again from December 1950 to October 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The case was transferred to a "Tiger Team" at the RO in 
Cleveland, Ohio, for expedited adjudication and then 
subsequently returned to the St. Louis, Missouri, Regional 
Office.  

The Board notes that the documentation the veteran has 
submitted to support his claim includes evidence of asthma, 
chronic obstructive pulmonary disease (COPD), and emphysema, 
as well as bronchitis.  As the veteran's claim focuses 
specifically on bronchitis and the RO has only adjudicated a 
claim for service connection for bronchitis, the Board has 
addressed only this specific claim in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bronchitis did not have its onset in service and is not 
the result of a disease or injury incurred in service.


CONCLUSION OF LAW

Bronchitis was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a November 2002 
letter with associated enclosures provided to the veteran 
prior to the initial decision notified him of the substance 
of the VCAA.  This letter, consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), effectively satisfied the 
notification requirements of the VCAA by (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  The Board notes that the veteran and 
his representative have not alleged any error resulting in 
prejudice or any deficiency of the VCAA notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) ("we conclude that 
in the section 5103(a) notice context an appellant generally 
must identify, with considerable specificity, how the notice 
was defective and what evidence the appellant would have 
provided or requested the Secretary to obtain . . . had the 
Secretary fulfilled his notice obligations; further, an 
appellant must also assert, again with considerable 
specificity, how the lack of notice and evidence affected the 
essential fairness of the adjudication.").  Therefore, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA  has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are unavailable for review as they have been reported by the 
National Personnel Records Center (NPRC) as having been 
destroyed by fire.  As requested by the Regional Office, the 
NPRC did provide alternative records in the form of Morning 
Reports.  The veteran and the Regional Office endeavored to 
obtain all private medical records and the treatment records 
from several private physicians were obtained and are 
associated with the claims file.  While the Board 
acknowledges that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for bronchitis, the Board finds that such an 
examination is unnecessary in this case.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event or injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, while the evidence of record clearly demonstrates that 
the veteran currently has bronchitis, the Board finds that 
the evidence shows, as will be fully explained below, that 
the current bronchitis is unrelated to service.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that the case is ready for appellate review.

Background and Evidence

A report from the National Personnel Records Center dated 
March 2003 states that the veteran's service medical records 
cannot be provided because they were destroyed by fire.  
Alternative records in the form of Morning Reports were 
obtained, but they only show the presence of the veteran in 
the unit and not whether he received any medical treatment 
during his service.

On NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, the veteran stated that he was not 
treated while in the service.

On VA Form 21-526, Veteran's Application for Compensation or 
Pension, received in June 2002, the veteran stated that his 
exposure to the cold while serving in Korea caused his 
breathing problems.  Within the application, the veteran has 
claimed that physicians began treating him for bronchitis in 
1954.  The veteran has provided and the Regional Office has 
obtained private medical records from P. M., M.D.; J. F. S., 
M.D.; G. A. H., M.D.; C. M. C., M.D.; and S. C., M.D.  
Although the veteran claims that he began his treatment in 
1954, the earliest record of treatment for bronchitis is 
dated in December 1993 from Dr. S. C.
 
The veteran stated in VA Form 9, Appeal to Board of Veterans' 
Appeals, that he was unable to provide the records of all of 
the physicians that had treated him because many of them were 
deceased.  Therefore, the records of Dr. S. (no first name 
available), whom the veteran claimed began treating him in 
1954, are absent from the record of evidence.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Board's review of the evidence of record discloses that 
the veteran has bronchitis but there is no evidence to show 
that his bronchitis was incurred while on active duty or that 
the bronchitis is related to service.  Though the veteran's 
service records were destroyed by fire, his claim reflects 
that his bronchitis was not reported until 1954, three years 
after his service had ended.  The veteran also stated on NA 
Form 13055 that he, in fact, received no treatment during his 
period of service.  Therefore, his service medical records 
would provide no evidence of bronchitis in service.  The 
veteran contends on his VA Form 21-526 that his bronchitis 
was caused by his exposure to cold weather while serving in 
Korea.  However, as a layperson the veteran is not competent 
to render medical opinions regarding the etiology of 
disorders and disabilities and his opinions concerning such 
matters are entitled to no weight.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The veteran has provided, and the RO has obtained, medical 
evidence showing that he has been treated for bronchitis by 
several different private physicians during the period of 
1993 to 2002.  These records reveal that the veteran does 
have respiratory problems to include bronchitis, but none of 
the records link the veteran's bronchitis to his exposure to 
cold air in Korea, and they contain no evidence of bronchitis 
for years following the veteran's separation from service.  
The veteran claims that he began receiving treatment for 
bronchitis in 1954; however, as stated earlier, he was not 
able to obtain all of his treatment records because of the 
deaths of past treating physicians.  In this regard, the 
Board notes that, although there is no time limit under the 
law in which a claim must be filed after a veteran separates 
from service, when a claim is not filed for many years or 
decades after service, medical and other evidence needed to 
support the claim is often unavailable or difficult to obtain 
or reconstruct.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest bronchitis 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing bronchitis complaints, 
symptoms, or findings for decades between the period of 
active duty and the medical reports dated in 1993 is itself 
evidence which tends to show that bronchitis did not have its 
onset in service or for many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  The Board finds 
that the absence of evidence showing that the veteran 
incurred bronchitis during his period of service, combined 
with the length of time between his separation from the 
service and his first clinical evidence of bronchitis, 
reinforces the conclusion that the veteran's bronchitis is 
not connected to his service.  Therefore, under the facts and 
circumstances of this case, the Board believes that a medical 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  

Bronchitis was not manifested during service, or for several 
years following separation from service, and there is no 
evidence that shows that the veteran's exposure to the cold 
in Korea is the cause for his bronchitis.  For these reasons, 
the Board concludes that the preponderance of the evidence in 
this case is against the claim for service connection for 
bronchitis.  Therefore, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bronchitis is denied.



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


